          Case 1:21-cr-00472-KPF Document 38 Filed 08/10/21 Page 1 of 1




Donald D. duBoulay                                          305 Broadway, Suite 602
 Attorney at Law                                            New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                            August 9, 2021



                                                                MEMO ENDORSED
The Honorable Katherine P. Failla
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Gregory Ochiagha
       21 Cr. 472 (KPF)

Dear Judge Failla:

       I represent Ms. Gregory Ochiagha in the above referenced matter. I write with the
consent of the Government and Pretrial officer to respectfully request a modification of Ms.
Ochiagha’s bail condition to allow him to travel to Ithaca New York to drop off his son at Ithaca
College, on August 17, 2021 and return to the SDNY on August 18, 2021.

        As stated above, I have consulted with the government and pre-trial officer and neither
object to this application.

                                                    Respectfully submitted,
                                                          /s/

                                                    Donald duBoulay

cc: Micah Ferguson, Esq, AUSA
    Francesca Tessier-Miller, PTO


Application GRANTED. The Court will permit a modification of
Mr. Ochiagha's bail conditions for the limited purpose of
allowing him to travel to Ithaca, New York on the above-listed
dates.

Date:         August 10, 2021                     SO ORDERED.
              New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
